DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method, non-transitory machine-readable medium, and apparatus for inter-frame prediction.
Prior art was found for the claims as follows: 
Tian et al. (US 2017/0214936 A1) (hereinafter Tian)
Chen et al. (US 2012/0224749 A1) (hereinafter Chen)
Wang et al. (WO 2013/056311 A1) (hereinafter Wang)
Visser et al. (US 2013/0272548 A1) (hereinafter Visser)
Bitouk et al. (US 2016/0277645 A1) (hereinafter Bitouk)
Sakano (US 2020/0304737 A1) (hereinafter Sakano)

Regarding claim 1, and similarly claims 10 & 19, Tian discloses a method comprising:
extracting a first set of key points from a current frame and a second set of key points from a reference frame [Paragraph [0053]-[0054], Fig. 4, keypoints at T1 and T2];
projecting a key point p into the reference frame as p′ based on a motion vector associated a region in the current frame in which key point p is found [Paragraph [0053]-[0054] & [0114]-[0132], Fig. 4, trajectories plotted for keypoints T1->T2];

However, neither Tian, Chen, Wang, Visser, Bitouk, nor Sakano teach or suggest locating n key points in the reference frame which are closest to p′; and matching one of the n key points in the reference frame to key point p in the current frame based on descriptor distances between each of the n key points and p′.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487